Matter of Zhuo Hong Zheng v Hsin Cheng (2019 NY Slip Op 00288)





Matter of Zhuo Hong Zheng v Hsin Cheng


2019 NY Slip Op 00288


Decided on January 16, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 16, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JEFFREY A. COHEN
ROBERT J. MILLER
BETSY BARROS, JJ.


2017-12217
 (Docket No. F-14026-11/15D)

[*1]In the Matter of Zhuo Hong Zheng, respondent,
vHsin Cheng, appellant.


Michael D. Carlin, Brooklyn, NY, for appellant.
Patrick R. Garcia, Brooklyn, NY, for respondent.

DECISION & ORDER
In a proceeding pursuant to Family Court Act article 4, the father appeals from an order of the Family Court, Kings County (Jacqueline D. Williams, J.), dated October 11, 2017. The order, in effect, confirmed an order of the same court (Elizabeth Shamahs, S.M.) dated July 12, 2017, which, after a hearing, found that the father willfully violated an order of child support dated June 26, 2013.
ORDERED that the order dated October 11, 2017, is affirmed, without costs or disbursements.
The mother commenced this proceeding pursuant to Family Court Act article 4 seeking child support from the father for the parties' child. In an order dated June 26, 2013, the father was directed to pay child support in the sum of $426.70 per month. The mother alleged that the father was in violation of that order and, in an order dated July 12, 2017, the Support Magistrate, after a hearing, found that he willfully violated the order of child support dated June 26, 2013. The father filed objections to the Support Magistrate's order dated July 12, 2017, and, in an order dated October 11, 2017, the Family Court, in effect, confirmed the Support Magistrate's finding that he willfully violated the order of child support.
Proof that a parent has failed to pay child support as ordered constitutes prima facie evidence of a willful violation, shifting the burden of going forward to the party that owes the support to offer competent, credible evidence of an inability to comply with the order (see Matter of Powers v Powers, 86 NY2d 63, 69-70). Here, it was undisputed that the father failed to comply with the order of child support dated June 26, 2013, and there is no basis to disturb the Support Magistrate's determination that the father failed to credibly establish his inability to pay the support as ordered (see Matter of Espinal-Melendaz v Vasquez, 160 AD3d 852, 854; Matter of Stradford v Blake, 141 AD3d 725, 726).
The father's remaining contentions are without merit.
Accordingly, we agree with the Family Court's determination, in effect, to confirm the Support Magistrate's order dated July 12, 2017.
RIVERA, J.P., COHEN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court